UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7061


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE BRETON-PICHARDO, a/k/a Rolando Berberena,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.  Michael F. Urbanski,
District Judge. (5:03-cr-70006-SGW-9)


Submitted:   September 29, 2015          Decided:   September 30, 2015


Before WILKINSON and KING, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jose Breton-Pichardo, Appellant Pro Se. Grayson A. Hoffman, Jeb
Thomas Terrien, Assistant United States Attorneys, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose    Breton-Pichardo   appeals      the   district   court’s   orders

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2012) and denying his motion for reconsideration.

We   have    reviewed   the   record   and    find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Breton-Pichardo, No. 5:03-cr-70006-SGW-

9 (W.D. Va. May 28, 2015; June 24, 2015).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                       2